This is a proceeding brought by the Fairview school district No. 78, of Grady county, Okla., against the county treasurer of Grady county. Judgment was for the defendant, and plaintiff appeals.
On the 15th day of November, 1945, the plaintiff filed its brief, and the authorities therein cited reasonably sustain the allegations of the petition. The defendant in error has filed no brief and has offered no excuse for such failure. As stated in Durham v. Brown, 164 Okla. 139, 24 P.2d 295, in such cases it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the trial court, but where the authorities cited in the brief filed reasonably support the allegations of error, this court may, in its discretion, reverse the cause with directions.
The cause is reversed and remanded, with directions to the trial court to vacate the judgment for defendant and enter a judgment in mandamus according to the prayer of the petition in error.
GIBSON, C.J., HURST, V.C.J., and OSBORN, BAYLESS, and WELCH, JJ., concur.